— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered March 12, 1980, convicting him of robbery in the second degree and menacing, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Although the People failed to give the proper statutory notice of an intention to offer, at trial, one witness’s identification testimony, as required by CPL 710.30, a full and fair Wade hearing was held prior to trial, after which the suppression motion was denied and the testimony ruled to be admissible. Accordingly, the court did not err in denying the defendant’s motion to suppress the witness’s identification testimony (see, People v Swanton, 107 AD2d 829; People v Taylor, 102 AD2d 944, affd 65 NY2d 1).
Additionally, the defendant’s guilt was proven beyond a reasonable doubt. We have considered the defendant’s other contentions and find them to be without merit. Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.